Citation Nr: 0203919	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  97-33 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from 
September 1974 to November 1977; he subsequently was a member 
of the Army Reserves until 1980, during which time he had 
various periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).  One pertinent period 
of ACDUTRA was from May 12, 1979 to May 26, 1979.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that denied the appellant's request for the 
reopening of his claim for service connection for paranoid 
schizophrenia.  

In June 1998, a Travel Board hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  Subsequent to that 
hearing, in a decision issued in March 1999, the Board found 
that the appellant had submitted new and material evidence 
sufficient to reopen his claim for service connection for 
paranoid schizophrenia.  In conjunction with the reopening of 
the claim, the Board remanded the case to the RO for 
additional development; the RO has now returned the case to 
the Board for appellate review.


REMAND

The record contains pertinent evidence of record, to include 
a psychological evaluation report faxed to the RO on 
September 19, 2000, and an addendum to that report faxed to 
the RO on October 10, 2000, that were obtained by the RO 
after the July 2000 Supplemental Statement of the Case (SSOC) 
was issued and before the appeal was certified to the Board.  
However, this evidence has not been reviewed in an SSOC and 
provided to the appellant, as is required under 
38 C.F.R. § 19.31 (2001) and the recently enacted amendments 
listed at 67 Fed. Reg. 3104-3102 (January 23, 2002) (to be 
codified at 38 C.F.R. § 19.31(b)(1) (2002)).  

Therefore, the above-described psychological evaluations must 
be remanded to the RO for review and preparation of a 
supplemental statement of the case.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  That duty also 
requires VA to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
including every reasonable effort to obtain relevant VA, 
private, and service department records, as well as records 
possessed by other Federal agencies.  VCAA, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A (West Supp. 2001)).  

The Board finds that the RO has not complied with the duty to 
assist provisions contained in the new law.  Under the newly 
enacted criteria, the Secretary shall make reasonable efforts 
to obtain adequately identified relevant records (including 
private records).  Furthermore, efforts to obtain government 
records must continue until either the records are obtained 
or it becomes reasonably certain that the records do not 
exist or that further efforts would be futile.  In this case, 
the only service medical records in the claims file consist 
of the appellant's reports of medical history and examination 
at his entrance into service in September 1974.  He has 
reported treatment at Fort Polk in November 1974, and in May 
1979, and at Fort Sill between November 1974 and November 
1977.  It does not appear that the RO has attempted to obtain 
these records through alternative sources.

In addition, no medical records from the Army Reserves have 
been associated with the claims file.  It does not appear 
that the RO contacted the appellant's units (HHD 2d Bde (BCT 
and OSUT) 95th Div (TNG), P.O. Box 84, Lawton, OK 73502) 
directly, or that their initial records inquiry was directed 
to an entity that handles Army Reserves records.  
Furthermore, his periods of INACDUTRA and ACDUTRA have not 
been verified.  In particular, while it is known that the 
appellant was supposed to be on ACDUTRA from May 12th to May 
26th of 1979, his wife was killed on May 17th, 1979, and it is 
unlikely that he remained on ACDUTRA until May 26, 1979.  It 
is also unknown whether or not the appellant ever 
participated in any INACDUTRA or ACDUTRA thereafter.  On 
remand, the RO should verify the dates of the appellant's 
Army Reserves INACDUTRA and ACDUTRA.

The Board notes that the appellant has been in receipt of 
Social Security Administration (SSA) benefits since sometime 
in the 1980s, but these records have not been associated with 
the claims file.

In terms of the medical opinions of record, none of the 
opinions makes any distinction between the appellant's active 
duty in the Army from September 1974 to November 1977, and 
his two-week or less period of ACDUTRA in May 1979.  It is 
not sufficiently specific for a doctor to opine that the 
appellant's psychiatric disorder had its onset during "his 
military service."  The RO should contact those doctors who 
have provided psychiatric and psychological opinions 
concerning onset date and have each of them specifically 
state which period of military service includes the onset 
date- September 1974 to November 1977, or the two-week or 
less period of ACDUTRA in May 1979.  If an onset date between 
those two periods is given, an opinion must be rendered 
concerning whether or not aggravation of the disorder 
occurred during the two-week or less period of ACDUTRA in May 
1979.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Lastly, the Board notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop these claims pursuant to those regulations.

Thus, to comply with the provisions of 38 C.F.R. § 19.31 and 
the provisions of the VCAA, additional development is again 
indicated.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the final 
rule published at 66 Fed. Reg. 45620 
(August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) is fully complied with and 
satisfied.

2.  The RO should take appropriate steps 
to secure any additional Regular Army 
service medical records or alternative 
records for the appellant through official 
channels or from any other appropriate 
source.  The RO should also attempt to 
obtain copies of pertinent sick call 
reports and psychiatric treatment at Fort 
Polk and at Fort Sill by performing a 
records search with the NPRC and by 
directly contacting, if feasible, any 
existing Army facilities relating to the 
appellant and his service.  These records 
should be associated with the claims file.  
If there are no records, documentation 
used in making that determination should 
be set forth in the claims file.

3.  A search for the appellant's Army 
Reserve medical and personnel records from 
1978 to 1980 must be undertaken.  His 
units (HHD 2d Bde (BCT and OSUT) 95th Div 
(TNG), P.O. Box 84, Lawton, OK 73502) 
should be contacted directly, as well as 
any other appropriate source.  The 
specific days that the appellant was 
present for ACDUTRA between May 12, 1979 
and May 26, 1979 should be verified.  It 
should also be verified whether the 
appellant participated in any ACDUTRA OR 
INACDUTRA after May 26, 1979.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

4.  The RO should consider the material 
submitted from Dr. Brady in September and 
October of 2000, and take any indicated 
appropriate development action.  

5.  The RO should contact those doctors 
who have provided psychiatric and 
psychological opinions concerning onset 
date and have each of them specifically 
state which period of military service 
includes the onset date- September 1974 to 
November 1977, or the verified two-week or 
less period of ACDUTRA in May 1979.  If an 
onset date between those two periods is 
given, an opinion must be rendered 
concerning whether or not aggravation of 
the disorder occurred during the verified 
two-week or less period of ACDUTRA in May 
1979.

6.  Thereafter, the RO should readjudicate 
the appellant's service connection claim 
at issue.  The RO should consider all of 
the evidence of record, and any additional 
evidence obtained by the RO pursuant to 
this remand.  The RO should adjudicate the 
appellant's claim on the appropriate legal 
basis and with consideration of all 
applicable statutes and pertinent 
regulations.

7.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC) concerning the denied issue.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


